Citation Nr: 0926234	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for pulmonary sarcoidosis since March 27, 2002, and 
an initial compensable evaluation for the period February 13, 
2000 to March 26, 2002.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for chronic sinusitis since November 1, 2002, and 
an initial evaluation in excess of 10 percent for the period 
February 13, 2002 to October 10, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1992 to February 
2000.

These matters come to the Board of Veterans' Appeals 
("Board") on appeal from a September 2001 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Huntington, West Virginia, which granted 
the Veteran's claims for service connection for pulmonary 
sarcoidosis and chronic sinusitis, and assigned 
noncompensable ratings, effective February 13, 2000, for both 
conditions.  

The Veteran subsequently filed a document indicating that he 
was seeking a higher rating for both of these disabilities.  
Although this document was originally construed by the RO as 
a new claim for an increased rating, as explained in a 
subsequent March 2005 rating decision, the RO later 
determined that it was most appropriately characterized as a 
Notice of Disagreement regarding the initial ratings.  

In any event, in a January 2003 rating decision, the RO 
continued the noncompensable rating for pulmonary 
sarcoidosis, and increased the rating for chronic sinusitis 
to 10 percent, effective September 9, 2002.  In a March 2005 
rating decision, the Atlanta, Georgia RO increased the rating 
for pulmonary sarcoidosis to 30 percent, effective March 27, 
2002; it also continued the 10 rating for chronic sinusitis, 
but granted an earlier effective date of February 13, 2000, 
essentially finding that the claim had remained on appeal 
from the original claim for service connection.  The RO also 
assigned a 100 percent temporary disability rating for 
chronic sinusitis for the period October 11, 2002 to October 
31, 2002, based on surgical or other treatment necessitating 
convalescence.  In a January 2009 rating decision, the 
Appeals Management Center ("AMC") increased the rating for 
chronic sinusitis to 30 percent, effective November 1, 2002.  
Since the RO did not assign the maximum disability rating 
possible for either condition, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a Notice of 
Disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Board received additional private 
treatment records evidencing treatment for the Veteran's 
respiratory disorders.  This evidence was not accompanied by 
a waiver of initial consideration by the agency of original 
jurisdiction.  In a June 2009 letter, the Board advised the 
Veteran of his right to waive review of this evidence by the 
agency of original jurisdiction (AOJ).  However, he failed to 
respond to that letter.  

Applicable VA regulations require that pertinent evidence 
must be referred to the AOJ for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

Review the complete record, to include the 
additional treatment records received from 
Allergy and Asthma Clinics of Georgia 
dated September 2008 through February 
2009.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
an SSOC which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




